Citation Nr: 0736736	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to Agent Orange exposure.

2.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH) due to Agent Orange exposure.

3.  Entitlement to service connection for a condition causing 
sleep disturbance.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  He also served for a number of years in the National 
Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

Based on a July 2005 letter from A.M., M.D., the veteran 
appears to have raised the additional issue of his 
entitlement to service connection for leukopenia.  
This additional claim, however, has not been developed or 
adjudicated by the RO, much less denied and timely appealed 
to the Board.  So the Board does not have jurisdiction to 
consider it.  See 38 C.F.R. § 20.200 (2007).  It therefore is 
referred to the RO for appropriate development and 
consideration.

The veteran more recently submitted additional evidence and 
did not waive his right to have it initially considered by 
the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c).  Most of it is 
duplicative of evidence already on file or concerning an 
unrelated claim for service connection for glaucoma, an issue 
not presently on appeal to the Board.  Records show the RO 
recently denied this additional claim in May 2007, but the 
veteran has not responded by filing a timely notice of 
disagreement (NOD) to initiate an appeal of this additional 
issue.  Only if he had would the Board be required to remand, 
as opposed to refer, this additional claim to the RO for a 
statement of the case (SOC) and to give him an opportunity to 
perfect an appeal to the Board on this additional issue by 
then filing a timely substantive appeal (VA Form 9 or 
equivalent).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
And unless and until he does this, the Board does not have 
jurisdiction to consider this additional claim.  
See 38 C.F.R. § 20.200 (2007).

As for the claims that are on appeal, they must be REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The veteran requested two types of hearings at the RO - one 
before a local Decision Review Officer (DRO) and another 
before a Veterans Law Judge of the Board.  See the 
substantive appeal forms (VA Form 9s) dated in May 2003, 
January 2004, and March 2004.

Records show the veteran had his requested hearing before the 
local DRO, in May 2004, but inexplicably he was never 
scheduled for the additional hearing he requested before a 
Veterans Law Judge of the Board (i.e., Travel Board hearing).  
See, in particular, the VA Form 9 dated in January 2004.  It 
appears he still wants this additional hearing as his 
representative clearly made reference to it in a 
December 2004 statement in support of the claims (VA Form 21-
4138).

So the veteran must be scheduled for a Travel Board hearing 
before deciding his appeal.  See 38 C.F.R. §§ 20.700, 20.704 
(2007).  He also should be informed that he, instead, may 
have a videoconference hearing before the Board - if he 
would prefer that option, such as, for example, he would have 
that opportunity sooner.



Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing (or, if he prefers instead, a 
videoconference hearing) at the earliest 
available opportunity.  Notify him of the 
date, time and location of his hearing.  
Put a copy of this letter in his claims 
file.  If, for whatever reason, he changes 
his mind and elects not to have a hearing 
before the Board or fails to report for 
it, also document this in the file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



